              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

REYNALDO FLORES,                        :   CIVIL ACTION NO. 1:20-CV-13
                                        :
                  Plaintiff             :   (Judge Conner)
                                        :
           v.                           :
                                        :
B.E. BOONE, LT. WIES, and               :
LT. GILDEA,                             :
                                        :
                  Defendants            :

                                    ORDER

     AND NOW, this 23rd day of June, 2020, for the reasons set forth in the court’s

memorandum of the same date, it is hereby ORDERED that:

     1.    This action is DISMISSED pursuant to Federal Rule of Civil
           Procedure 41(b).

     2.    The Clerk of Court is directed to CLOSE this case.




                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner
                                     United States District Judge
                                     Middle District of Pennsylvania
